DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Xu discloses Figures 13 and 14, the transmission power controls (TPC) of multiple A-SRS and P-SRS are triggered, scheduled and controlled by the same eNB.  Further, in [0077] Xu discloses sounding reference signals (SRS) can facilitate at least (1) uplink power control and (2) downlink beamforming, in [0078]-[0081] and [0090] separate/independent closed-loop power control (PC) systems for a first UL RS (for e.g. UL power control) associated with RRH2 1204, and a second UL RS (for DL CoMP purpose) associated with e.g. RRH2 1204, RRH3 1206 and eNB0 1208, in which the DL CoMP may include downlink beamforming.  Two separate/independent PC systems for two separate UL RS is clearly disclosed, and RRH2 1204 to be receiving both the at least two SRS.  ([0078]) UE 1202 may perform channel state measurements associated with multiple possible serving transmission points (e.g., RRH2 1204, RRH3 1206, eNB0 1208), DL CoMP does not exclude the primary node RRH2 1204, the UE sends CoMP SRS to nodes of the CoMP cluster including RRH2 1204, at least for facilitating downlink beamforming ([0077]), since downlink beamforming in each of RRH2 1204, RRH3 1206, eNB0 1208 is different.  In addition, P-SRS and A-SRS are received by RRH2 1204, and the power control (PC) for P-SRS is different from PC for A-SRS ([0085], [0086]).  The RRH2 1204 being the same network. In [0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, which may be used for downlink beamforming as one of listed purposes in [0077].  
Xu discloses the derivation of the first transmit power based on the first power control mechanism uses a close-loop power control (PC) adjustment state of an uplink data channel on the one UE beam ([0079], [0085], power control loop for a periodic SRS or a first A-SRS tied to a PUSCH PC and uses PUSCH power control parameters P.sub.O.sub.--.sub.PUSCH,c(j)).  Similarly Takeda discloses this feature in [0016] Equation 1.  
Regarding argued limitation “wherein derivation of the second transmit power based on the second power control mechanism (i) does not use a close-loop power control adjustment state of any uplink data channel and (ii) does not use a close-loop power control adjustment state of any uplink control channel”, the Examiner respectfully submits that this derivation can be considered as an initial derivation before closed-loop power control adjustment, Xu discloses in [0079], different initial power offset for different UL (uplink) RS (reference signal) transmissions, in which the initial power offset does not use a closed-loop power control, further [0079]: “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”; further the present specification seems to exclude/separate second UL RS from UL data and UL control channels, this negative limitation specifically excludes UL data channel and UL control channel, but not UL RS, thus Xu discloses this limitation by that the closed-loop power control is associated with UL RS, not UL data channel or UL control channel.  
Further similarly Yang discloses ([0109]: “for example, a DL/UL data channel, non-SRS signal”) UL SRS for beam management, the SRS channel is not a UL data/control channel, rather it’s a reference signal (RS) channel (also see Chen [0122]); further an initial TPC for derivation of transmit power is without/before closed-loop power control adjustment.  
If Applicant intends to claim the derived second transmit power control does not use any closed-loop power control, then this language should be clearly recited, if the specification supports. 
Regarding claim 23, the Examiner respectfully submits that Xu discloses the first TPC command is applied to both the first power control mechanism for first UL RS and an uplink data channel (PUSCH) on one UE beam ([0079] power control loop for a periodic SRS or a first A-SRS tied to a PUSCH PC; [0089] PUSCH/SRS power control may be tied together).  Xu discloses ([0079]) the second power control loop of second A-SRS is separated and not tied to the first power control loop of first SRS and PUSCH.  
Yang discloses in [0123] a power with a specific (unique) offset for short SRS for UL beam scanning, as comparing to power offset for a common SRS.  Therefore the second transmit power for a beam management RS is independent, and is not applied to the PUSCH channel or first power control mechanism of the first UL RS.  
Also Chen discloses in [0114], [0142], [0158], MIMO/beamforming (BF) may be based on the SRS channel transmitted from multiple antennas, different power control accumulative loops may be used for PUSCH and SRS.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-5, 23-24, 26-27, 29-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. “Xu” (US Pub 2014/0036809 A1) in view of Chen et al. “Chen” (US Pub 2013/0250875 A1), Takeda et al. “Takeda” (US Pub 2014/0219232 A1) and Yang et al. “Yang” (US 2019/0097772 A1). 
Consider claim 1, Xu discloses ([0077]-[0086], [0090]) A method of a UE (User Equipment) for transmitting UL (Uplink) RS (Reference Signal), comprising: 
receiving, from a network node, a configuration of a UL RS (figures 13 and 14, DCI trigger 1402_2);
receiving, from the network node, a configuration of a RS (figures 13 and 14, DCI trigger 1402_1); 
deriving, by the UE, a first transmit power of the UL RS on one UE beam based on a first power control mechanism ([0077], [0033], [0045], [0094], the eNB), wherein derivation of the first transmit power based on the first power control mechanism uses a close-loop power control (PC) adjustment state of an uplink data channel on the one UE beam ([0079], [0085], power control loop for a first A-SRS tied to a PUSCH PC); 
deriving, by the UE, a second transmit power of the RS based on a second power control mechanism ([0077], [0079]), wherein derivation of the second transmit power based on the second power control mechanism (i) does not use a close-loop power control adjustment state of any uplink data channel and (ii) does not use a close-loop power control adjustment state of any uplink control channel ([0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, which may be used for downlink beamforming as one of listed purposes in [0077]; derived from UL RS channel not UL data/control channel); 
transmitting, from the UE to the network node ([0033], [0045], the eNB, [0078], [0080] RRH2 1204), the UL RS with the first transmit power derived from the close-loop power control adjustment state of the uplink data channel ([0081]); and 
transmitting, from the UE to the network node, the RS with the second transmit power not derived from a close-loop power control adjustment state of any uplink data channel and not derived from a close-loop power control adjustment state of any uplink control channel ([0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, [0081], figure 13: the second independent A-SRS is identified and sent to the eNB which is mentioned in [0033], [0045], [0078], [0080]; derived from UL RS channel not UL data/control channel). 
Xu does not explicitly mention the RS (DL CoMP RS) is also received by RRH2 1204 which is receiving the UL RS; transmitting, by the UE, the UL channel measurement RS and the beam management RS to the same network node with different transmit powers each associated with a different type of UL RS. 
Chen discloses (Abstract, figures 9 and 14, [0132], [0164] and [0165]) at least two reference signals (RS) with separate power controls are transmitted from a UE to a same network node/access point (eNB); transmitting, by the UE, the UL channel RS and the second UL channel RS to the same network node with different transmit powers each associated with a different type of UL RS ([0164]: the UE may utilize at least two separate power control algorithms for adjusting transmission power of uplink transmissions on a same uplink channel to at least one access point. For certain aspects, the separate power control algorithms for two uplink channels may utilize different accumulative power control functions and/or different reference signals (RSs) at least some of the time; and [0165]: different power control algorithms are used for the two channels when based on different types of RS; Fig. 3 and [0135]-[0140]: the same eNB includes the two separate power controls).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chen into the art of Xu as to include separate power control on different SRS transmitted to a same network node to improve signal quality.  
Xu and Chen do not specifically mention the UL RS is for channel measurement.  
The power-controlled UL RS for channel measurement is disclosed by Takeda ([0112]-[0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen as to enhance channel quality for nearby base stations.
Xu in combination with Chen and Takeda does not specifically mention the second RS is for beam management, and transmitting the beam management RS with the second transmit power.  
This teaching is disclosed by Yang ([0123], [0109], [0092], [0122], short-SRS with specific power offset transmitted from UE for UL-beam scanning purpose (UL beam selection), all beams may be configured to be transmitted at the same power).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen and Takeda as to enhance channel quality using selected directional beams. 
Consider claim 2, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein the uplink data channel is Physical Uplink Shared Channel (PUSCH) ([0078] uplink transmission to RRH2 1204). 
Consider claim 3, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses comprising: receiving a first TPC (Transmit Power Control) command from the network node (figure 14), wherein the first TPC command is applied to the first power control mechanism of the UL channel measurement RS on the one UE beam and is applied to the uplink data channel on the one UE beam; and receiving a second TPC command from the network node (figure 14), wherein the second TPC command is applied to the second power control mechanism of the beam management RS and is neither applied to the uplink data channel nor the first power control mechanism of the UL channel measurement RS ([0079], [0081], figures 13 and 14). 
Yang discloses specific power control for the beam management RS on a plurality of UE beams ([0123], [0109], [0092], [0122], short-SRS with specific power offset transmitted from UE for UL-beam scanning purpose (UL beam selection), all beams may be configured to be transmitted at the same power).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality using selected directional beams. 
Consider claim 4, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).  
Consider claim 5, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein the UL channel measurement RS is sounding reference signal and the beam management RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 23, Xu discloses ([0077]-[0086], [0090]) A method of a network node, comprising: 
transmitting, from the network node, a first TPC (Transmit Power Control) command via a first downlink control signaling to a UE (User Equipment) (figures 13 and 14), wherein the first TPC command is applied to a first power control mechanism for deriving a first transmit power of a UL (Uplink) RS (Reference Signal) on one UE beam ([0079] power control loop for a first A-SRS tied to a PUSCH PC) and is applied to an uplink data channel (e.g. PUSCH) on the one UE beam ([0079], [0081], figures 13 and 14) ([0077], [0033], [0045], [0094], for the eNB); 
transmitting, from the network node, a second TPC command via a second downlink control signaling to the UE (figures 13 and 14), wherein the second TPC command is applied to a second power control mechanism for deriving a second transmit power of a RS ([0079] the second A-SRS having a separate closed loop PC for DL CoMP, not tied to the PUSCH PC) and is neither applied to the uplink data channel nor the first power control mechanism of the UL RS ([0079], [0081], figures 13 and 14) (actions listed in [0077], [0033], [0045], [0094], for the eNB);  
receiving the UL RS from the UE ([0078], [0080]); and 
receiving the RS from the UE ([0078], [0080]). 
Xu further discloses the network node receiving the UL RS from the UE via a first beam associated with an antenna array and receiving the UL RS from the UE via a second beam associated with the antenna array (figure 6, [0046]).  
Xu does not explicitly mention the RS (DL CoMP RS) is also received by RRH2 1204 (the network node) which is receiving the UL RS. 
Chen discloses (Abstract, figures 3, 9 and 14, [0132]-[0140], [0164] and [0165]) at least two reference signals (RS) with separate power controls are transmitted from a UE to a same network node/access point.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chen into the art of Xu as to include separate power control on different SRS transmitted to a same network node to improve signal quality.  
Xu and Chen do not specifically mention the UL RS is for channel measurement, performing the UL channel measurement. 
However power-controlled UL RS for performing UL channel measurement is disclosed by Takeda ([0112]-[0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen as to enhance channel quality for nearby base stations.
Xu in combination with Chen and Takeda does not specifically mention the RS is for beam management, the second TPC command is applied to the second power control mechanism of the beam management RS on a plurality of UE beams, performing the beam management based on receiving the beam management RS from the UE via a first beam and receiving the beam management RS from the UE via a second beam. 
This teaching is disclosed by Yang ([0123], [0109], [0092], [0122], short-SRS with specific power offset transmitted from UE for UL-beam scanning purpose (UL beam selection), all beams may be configured to be transmitted at the same power).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen and Takeda as to enhance channel quality using selected directional beams. 
Consider claim 24, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses comprising: wherein derivation of the first transmit power based on the first power control mechanism is associated with a close-loop power control adjustment state of the uplink data channel; and wherein derivation of the second transmit power based on the second power control mechanism (i) is not associated with a close-loop power control adjustment state of any uplink data channel and (ii) is not associated with a close-loop power control adjustment state of any uplink control channel (Xu: [0078], [0079], UL RS channel is not UL data/control channel; also see Yang [0123] short-SRS with specific power offset transmitted from UE for UL-beam scanning purpose).  
Consider claim 26, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).  
Consider claim 27, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses wherein the UL channel measurement RS is sounding reference signal and the beam management RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 29, since it is the device claim with a processor to perform steps of method claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above.  
Consider claim 30, since it is the device claim of claim 2 and has the similar limitation, so it’s rejected under the same basis as claim 2 set forth above.  
Consider claim 31, since it is the device claim of claim 3 and has the similar limitation, so it’s rejected under the same basis as claim 3 set forth above.  
Consider claim 32, since it is the device claim of claim 4 and has the similar limitation, so it’s rejected under the same basis as claim 4 set forth above.  
Consider claim 33, since it is the device claim of claim 5 and has the similar limitation, so it’s rejected under the same basis as claim 5 set forth above.  
Consider claim 34, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Yang further discloses wherein the beam management RS is a periodic UL sounding signal ([0078]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality using selected directional beams. 
Consider claim 36, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Takeda discloses wherein the UL channel measurement RS is at least one of configured or transmitted on a UE beam linked with a qualified network beam ([0040], [0045], [0049], communication between an antenna beam of UE and an antenna beam of base station). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 37, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Yang discloses wherein performing the beam management comprises at least one of detecting or tracking at least one of one or more qualified network beams or one or more qualified UE beams ([0092], [0122]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 38, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Takeda discloses wherein the UL channel measurement RS is a UL RS for facilitating UL channel measurement ([0003], [0117]) and Yang discloses the beam management RS is a UL RS for facilitating beam management ([0092], [0122]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality for nearby base stations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 39, since it is the device claim of claim 38 and has the similar limitation, so it’s rejected under the same basis as claim 38 set forth above.  

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
August 10, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643